                 Case 2:20-cv-00290-BJR Document 58 Filed 05/08/20 Page 1 of 4



 1                                                                  The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
 9
     ASSUREDPARTNERS OF WASHINGTON
10   LLC,
                                                         NO. 2:20-cv-00290 BJR
11                                         Plaintiff,
                                                         STIPULATED MOTION AND
12          v.                                           THIRD AMENDED ORDER
                                                         REGARDING EXPEDITED
13   MARK ACARREGUI, ALLIANT                             DISCOVERY AND PRELIMINARY
     INSURANCE SERVICES INC., and JO-ANN                 INJUNCTION BRIEFING;
14   PABALATE                                            AMENDED ORDER REGARDING
                                                         RESPONSES TO AMENDED
15                                    Defendants.        COMPLAINT, REPLY
                                                         REGARDING MOTION FOR AN
16                                                       ORDER TO SHOW CAUSE, AND
                                                         INITIAL DISCLOSURES
17

18

19          Plaintiff AssuredPartners of Washington LLC (“Assured”), Defendant Mark Acarregui

20   (“Acarregui”), Defendant Alliant Insurance Services Inc. (“Alliant”), and Defendant Jo-Ann

21   Pabalate (“Pabalate”), having agreed to extend all upcoming deadlines by one week to facilitate

22   ongoing settlement negotiations, jointly request that this Court enter an order as follows:

23          (1)      Remaining expedited discovery and briefing related to Assured’s motion for a

24                   preliminary injunction shall proceed according to the amended schedule set forth

25                   in Exhibit A.

26

     STIPULATED MOTION AND THIRD AMENDED
     ORDER REGARDING EXPEDITED DISCOVERY                                            38TH FLOOR
     AND PRELIMINARY INJUNCTION BRIEFING;                                       1000 SECOND AVENUE
                                                                             SEATTLE, WASHINGTON 98104
     OTHER DEADLINES - 1                                                           (206) 622-2000
     (CASE NO. 2:20-CV-00290-BJR)
             Case 2:20-cv-00290-BJR Document 58 Filed 05/08/20 Page 2 of 4



 1
           (2)    The temporary restraining orders with respect to Acarregui (Dkt. No. 15) and
 2
                  Pabalate (Dkt. No. 45) shall continue in full force and effect until the Court rules
 3
                  on Assured’s motion for a preliminary injunction, if such a motion is filed
 4
                  according to the briefing schedule set forth in Exhibit A. If no motion is filed
 5
                  according to that briefing schedule, the temporary restraining orders shall
 6
                  immediately dissolve unless further agreement is made by the parties or the
 7
                  temporary restraining order is continued by the Court for good cause.
 8
           (3)    Defendants’ respective responses to the Amended Complaint for Injunctive and
 9
                  Other Relief (Dkt. No. 41) are to be filed on or before May 14, 2020.
10
           (4)      Assured’s reply to Acarregui’s opposition to Assured’s Amended Motion for an
11
                    Order to Show Cause and Acarregui’s response to Assured’s Motion to Seal are to
12
                    be filed on or before May 19, 2020.
13
           (5)    The initial disclosure and joint status report schedule is modified as follows: Fed.
14
                  R. Civ. P. 26(f) Conference Deadline is May 18, 2020; Initial Disclosure Deadline
15
                  is May 25, 2020; Joint Status Report is due by June 1, 2020.
16

17                                       EXHIBIT A
      Third Amended Schedule for Remaining Expedited Discovery & Preliminary Injunction
18                    Briefing [Prior Deadlines Noted Where Applicable]
19

20      Prior          New Deadline                                  Event
       Deadline
21

22   May 12, 2020     May 19, 2020           Time to complete depositions. Each deposition shall
                                             be limited to four hours of testimony each (without
23                                           prejudice to a party’s ability to complete any
                                             deposition after Plaintiff’s application for a
24
                                             preliminary injunction, if any, is adjudicated). The
25                                           parties may conduct the depositions by a mutually-
                                             acceptable web-based interface for remote depositions
26                                           (e.g., TSG Reporting’s LiveLitigation software).

     STIPULATED MOTION AND THIRD AMENDED
     ORDER REGARDING EXPEDITED DISCOVERY                                         38TH FLOOR
     AND PRELIMINARY INJUNCTION BRIEFING;                                    1000 SECOND AVENUE
                                                                          SEATTLE, WASHINGTON 98104
     OTHER DEADLINES - 2                                                        (206) 622-2000
     (CASE NO. 2:20-CV-00290-BJR)
             Case 2:20-cv-00290-BJR Document 58 Filed 05/08/20 Page 3 of 4



 1
        Prior         New Deadline                             Event
 2
       Deadline
 3
     May 19, 2020    May 26, 2020     Plaintiff’s deadline to file a motion for a
 4                                    preliminary injunction. Plaintiff shall file and serve
 5                                    its preliminary injunction papers by this date.

 6   June 2, 2020    June 9, 2020     Defendants to oppose motion for a preliminary
                                      injunction. Defendants shall file and serve their
 7                                    opposition papers, if any, by this date.
 8
     June 9, 3030    June 16, 2020    Plaintiff’s deadline to reply. Plaintiff shall file and
 9                                    serve any reply papers by this date.

10   June 12, 2020   June 19, 2020    Date of Hearing. Plaintiff shall note its motion for
                                      preliminary injunction for hearing on this date. The
11
                                      parties may appear by telephone for oral argument
12                                    regarding Plaintiff’s motion for preliminary
                                      injunction.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND THIRD AMENDED
     ORDER REGARDING EXPEDITED DISCOVERY                                    38TH FLOOR
     AND PRELIMINARY INJUNCTION BRIEFING;                               1000 SECOND AVENUE
                                                                     SEATTLE, WASHINGTON 98104
     OTHER DEADLINES - 3                                                   (206) 622-2000
     (CASE NO. 2:20-CV-00290-BJR)
             Case 2:20-cv-00290-BJR Document 58 Filed 05/08/20 Page 4 of 4



 1
           DATED this 7th day of May, 2020.
 2
     SEYFARTH SHAW LLP                              BYRNES KELLER CROMWELL LLP
 3

 4
     By /s/ Helen M. McFarland                      By /s/ Keith D. Petrak
 5      Helen M. McFarland, WSBA #51012                Keith D. Petrak, WSBA #19159
        800 Fifth Avenue, Suite 4100
 6      Seattle, WA 98104
        Phone: (206) 946-4910                       By /s/ Jacob A. Zuniga
 7      Fax: (206) 260-8839                            Jacob A. Zuniga, WSBA #48458
        hmcfarland@seyfarth.com                        1000 Second Avenue, 38th Floor
 8                                                     Seattle, WA 98104
     By /s/ J. Scott Humphrey                          Phone: (206) 622-2000
 9   By /s/ Besma Fakhri                               Fax: (206) 622-2522
     J. Scott Humphrey (admitted pro hac vice)         Email:kpetrak@byrneskeller.com
10   Besma Fakhri (admitted pro hac vice)              jzuniga@byrneskeller.com
     Seyfarth Shaw LLP
11   233 South Wacker Drive, Suite 8000             Debra L. Fischer (admitted pro hac vice)
     Chicago, IL 60606-6448                         Seth M. Gerber (admitted pro hac vice)
12   Phone: (312) 460-5000                          Adam E. Wagmeister (admitted pro hac vice)
     Fax: (312) 460-7000                            Morgan Lewis & Bockius LLP
13   shumphrey@seyfarth.com                         2049 Century Park East, Suite 700
     bfkahri@seyfarth.com                           Los Angeles, CA 90067-3109
14   Attorneys for Plaintiff                        Phone:(310) 907-1000
                                                    Debra.fischer@morganlewis.com
15                                                  Seth.gerber@morganlewis.com
     PREG, O’DONNELL & GILLETT PLLC                 Adam.wagmeister@morganlewis.com
16                                                  Attorneys for Defendants Mark Acarregui
                                                    and Alliant Insurance Services, Inc.
17   By /s/ Eric Gillett
        Eric Peter Gillett, WSBA # 23691
18      Preg, O’Donnell & Gillett, PLLC
        901 Fifth Avenue, Suite 3400
19      Seattle, WA 98164
        Phone: (206) 287-1775
20      Fax: (206) 287-9113
        egillett@pregodonnell.com
21      Attorneys for Defendant
        Jo-Ann Pabalate
22
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24         DATED this 8th day of May 2020.

25                                               HONORABLE BARBARA J. ROTHSTEIN
                                                 UNITED STATES DISTRICT COURT JUDGE
26

     STIPULATED MOTION AND THIRD AMENDED
     ORDER REGARDING EXPEDITED DISCOVERY                                      38TH FLOOR
     AND PRELIMINARY INJUNCTION BRIEFING;                                 1000 SECOND AVENUE
                                                                       SEATTLE, WASHINGTON 98104
     OTHER DEADLINES - 4                                                     (206) 622-2000
     (CASE NO. 2:20-CV-00290-BJR)
